DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  "a rotational position sensing device" in claims 4, 6, and 14; and "a vehicle drive unit/drive unit" in claims 18 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “rotational position sensing device” is described in the disclosure as a rotational position sensor (see paragraph 39).
The “vehicle drive unit/drive unit” is described in the disclosure as the second electric machine/motor (see paragraph 28).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder (US 2020/0067446 A1).
In regards to claim 1, Schroeder teaches a vehicle system (2), comprising: a multi-phase rotary electric motor rotatably coupled, as a first electric machine (A, B, C phase motor 64), via a rotatable member (36) to an air-conditioning (AC) compressor (rotor 32 of motor 30 is coupled to the compressor 38 via shaft 36, see fig. 2); and a rechargeable energy storage system (RESS), including: a first power inverter (56 and bridge branches 58s, see fig. 3 and paragraph 50), electrically coupled to the multi-phase rotary electric motor via a plurality of electric power cables (see below annotated fig. 3), a second electric machine (66); a second power inverter (56 and bridge branches 58s, see fig. 3 and paragraph 50), electrically coupled to the second electric machine (see fig. 3), a DC power source (battery 24, see paragraph 46), a chiller (at least heat exchangers 14 or 16, see fig.1 and paragraph 45), and a controller (20), in communication with and controllably coupled to the first power inverter and the second power inverter (via bus system 18, and power supply 22, see fig. 1 and paragraph 46); wherein the controller is operative to control the first power inverter to operate the multi-phase rotary electric motor in an open-loop control scheme (controller 20 operates the motors without an input from a position sensing device, see figs. 6-9, 1-2 and paragraph 54).
In regards to claims 2, 10, and 17, Schroeder teaches the limitations of claim 2 and further discloses that the first power inverter is composed of a first plurality of power switches (switches 58), wherein the second power inverter is composed of a second plurality of power switches (switches 58), and wherein the first plurality of power switches and the second plurality of power switches are thermally coupled to a heat sink (heat exchanger 14, heat exchanger 16, as heat sink, see paragraph 11) that is thermally coupled to the chiller (heat exchanger downstream of evaporator 16, which cools a component and heats the refrigerant, see paragraph 11, or housing 42 with inflow pipe 44 and outflow pipe 46 is thermally coupled to the electronics 40 via the wall 48, see fig. 2 and paragraphs 48, 45 and 10-11).
In regards to claim 4, Schroeder teaches the limitations of claim 4 and further discloses that the multi-phase rotary electric motor does not include a rotational position sensor (does not teach rotational position sensor, see paragraph 54); and wherein the controller is operative to control the first power inverter to operate the multi-phase rotary electric motor in an open-loop control scheme absent rotational position feedback from the multi-phase rotary electric motor (controller 20 operates the motors without an input from a position sensing device, see figs. 6-9, 1-2 and paragraph 54).
In regards to claim 5, Schroeder teaches the limitations of claim 5 and further discloses that the RESS is located remotely from the multi-phase rotary electric motor (see below annotated fig. 3).

    PNG
    media_image1.png
    798
    520
    media_image1.png
    Greyscale

In regards to claim 6, Schroeder teaches a vehicle system (2), comprising: a multi-phase rotary electric motor rotatably coupled, as a first electric machine (A, B, C phase motor 64), via a rotatable member (36) to an air-conditioning (AC) compressor (rotor 32 of motor 30 is coupled to the compressor 38 via shaft 36, see fig. 2); and a first power inverter (56 and bridge branches 58s, see fig. 3 and paragraph 50), electrically coupled to the multi-phase rotary electric motor via a plurality of electric power cables (see above annotated fig. 3); wherein the first power inverter is located remotely from the multi-phase rotary electric motor (see above annotated fig. 3); and wherein the multi-phase rotary electric motor does not include a rotational position sensor capable of monitoring the multi-phase rotary electric motor (does not teach rotational position sensor, see paragraph 54; where the controller 20 operates the motors without an input from a position sensing device, see figs. 6-9, 1-2 and paragraph 54).
In regards to claims 7 and 20, Schroeder teaches that the multi-phase electric motor comprises a three-phase (A, B, C phase motor 64) brushless permanent magnet rotary electric motor (see paragraphs 51, 13 and abstract).
In regards to claims 8 and 15, Schroeder teaches the limitations of claim 8 and further discloses a vehicle drive unit (second motor 66) electrically coupled to a second power inverter (56 and bridge branches 58s, see fig. 3 and paragraph 50); wherein the first power inverter is collocated with a second power inverter that is coupled to the drive unit (56 and bridge branches 58s, associated with both the motors 64 and 66 are located near each other, see above annotated fig. 3).
In regards to claims 9 and 16, Schroeder teaches the limitations of claim 9 and further discloses that the first power inverter shares a DC power bus with the second power inverter (DC battery 24 and power supply 22 shared between first and second inverters, (see fig. 3 and paragraph 46).
In regards to claim 12, Schroeder teaches the limitations of claim 12 and further discloses that the first power inverter is composed of a first plurality of power switches (switches 58), wherein the second power inverter is composed of a second plurality of power switches (switches 58), and wherein the first plurality of power switches and the second plurality of power switches are electrically coupled to a DC power source (battery 24) via a single power bus (via power supply 22 shared between first and second inverters, (see fig. 3 and paragraph 46).
In regards to claim 13, Schroeder teaches a vehicle system (2), comprising: a multi-phase rotary electric motor rotatably coupled, as a first electric machine (A, B, C phase motor 64), via a rotatable member (36) to an air-conditioning (AC) compressor (rotor 32 of motor 30 is coupled to the compressor 38 via shaft 36, see fig. 2); a first power inverter (56 and bridge branches 58s, see fig. 3 and paragraph 50), wherein the first power inverter is located remotely from the multi-phase rotary electric motor (see below annotated fig. 3), and wherein the first power inverter is electrically coupled to the multi-phase rotary electric motor via a plurality of electric power cables (see below annotated fig. 3), and a controller (20), controllably coupled to the first power inverter (via bus system 18, and power supply 22, see fig. 1 and paragraph 46); wherein the controller is operative to control the first power inverter to operate the multi-phase rotary electric motor in an open-loop control scheme without rotational position feedback from the multi-phase rotary electric motor and without rotational position feedback from the AC compressor (controller 20 operates the motors without an input from a position sensing device, see figs. 6-9, 1-2 and paragraph 54).

    PNG
    media_image1.png
    798
    520
    media_image1.png
    Greyscale

In regards to claim 14, Schroeder teaches the limitations of claim 14 and further discloses that the multi-phase rotary electric motor does not include a rotational position sensor (does not teach rotational position sensor, see paragraph 54).
In regards to claim 19, Schroeder teaches the limitations of claim 19 and further discloses that the power switches comprise one of Integrated Gate Bipolar Transistors (IGBTs) or Field Effective transistors (FETs) (each bridge includes at least two FETs, MOSFETs, see paragraph 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 2020/0067446 A1) as applied to claim 2 above and further in view of Chen (US 10,581,361 B2).
In regards to claims 3 and 18, Schroeder teaches the limitations of claim 3 and further discloses that the first plurality of power switches and the second plurality of power switches (switches 58) are electrically coupled via a common power bus (power supply system 22) to the DC power source (24, see fig. 3 and paragraph 46).
However, Schroeder does not explicitly teach that the controller communicates with first and second plurality of gate drivers that are coupled to the switches.
Chen teaches a controller that is in communication with first and second plurality of gate drivers (122, 142, see fig. 1 and col. 4, lines 5-17; where controller adjusting offset for each gate driver, see col. 5, lines 31-46) that are operatively coupled to the first and second plurality of power switches (see abstract and below annotated fig. 1; col. 1, lines 24-44); wherein the first plurality of power switches and the second plurality of power switches are electrically coupled via a common power bus to the DC power source.

    PNG
    media_image2.png
    795
    551
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle system and the controller of Schroeder to provide a plurality of first and second gate drives in communication with the controller to operatively couple with the first and second switches respectively as taught by Chen in order to generate pulse width modulation PWM signals with phase shift without phase offset for the electric machine (see abstract, Chen).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 2020/0067446 A1) as applied to claim 10 above and further in view of Sugiyama (US 2014/0107881 A1).
In regards to claim 11, Schroeder teaches the limitations of claim 11 and further discloses that the heat sink comprises a heat exchanger (heat exchanger 14, heat exchanger 16, as heat sink, see paragraph 11) thermally coupled to a chiller (heat exchanger downstream of evaporator 16, which cools a component and heats the refrigerant, see paragraph 11, or housing 42 with inflow pipe 44 and outflow pipe 46 is thermally coupled to the electronics 40 via the wall 48, see fig. 2 and paragraphs 48, 45 and 10-11).
However, Schroeder does not explicitly teach that the heat sink is liquid cooled.
Sugiyama teaches a heat sink (603) comprises a liquid-cooled heat exchanger (plate and cooling pipe with cooling liquid, see paragraph 142).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle system of Schroeder to provide a liquid-cooled heat exchanger at the heat sink based on the teachings of Sugiyama in order to allow efficient heat dissipation due better coefficient of heat transfer of liquid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763           

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763